                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA
               Plaintiff,

       v.                                                Case No. 18-CR-142

JOE TURNER
                     Defendant.


                                   DECISION AND ORDER

       On March 12, 2020, I sentenced defendant Joe Turner to 72 months in prison, followed

by three years of supervised release, on his guilty pleas to drug and firearm charges.

Defendant had been detained following his arrest on June 13, 2018; the BOP accordingly lists

his release date as July 23, 2023, accounting for this pre-trial sentence credit.

       Shortly after sentencing, defendant’s eight-year-old daughter’s mother was murdered.

Defendant now moves for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). For

the reasons that follow, I grant his motion and reduce the prison sentence to time served. In

order to ensure adequate monitoring and protection of the public, I will increase the supervised

release term from three years to five and add a period of home confinement as a condition of

supervision.

                               I. FACTS AND BACKGROUND

       The government’s investigation revealed that defendant assisted a man named Joseph

Copeland in his drug trafficking activities by riding around with Copeland and selling drugs from

Copeland’s drug houses. One source reported that defendant operated a drug house in

Milwaukee, in which the source observed defendant in possession of large quantities of heroin



      Case 2:18-cr-00142-LA Filed 09/24/20 Page 1 of 10 Document 249
and cocaine, as well as a black semi-automatic handgun. Another source reported that s/he

purchased heroin and cocaine from defendant for about six months beginning in October 2017.

A cooperating defendant reported that he began purchasing cocaine from Copeland and

defendant years earlier, that he saw defendant with significant quantities of cocaine, and that

he also observed defendant in possession of firearms.

       On June 12, 2018, officers executed a search warrant at defendant’s residence,

recovering 56 grams of heroin packaged for distribution, as well as a loaded 9mm pistol under

the mattress in his bedroom. During a post-arrest interview, defendant admitted that he knew

the gun was under the mattress but stated that it belonged to his girlfriend. He denied any

knowledge of the heroin and denied dealing drugs. He admitted knowing Copeland but claimed

that he had not seen him in over a month.

       Defendant later accepted responsibility for the contraband seized from the residence,

pleading guilty to possession of heroin with intent to distribute, 21 U.S.C. §§ 841(a)(1),

(b)(1)(C), and possession of a firearm in furtherance of a drug trafficking offense, 18 U.S.C. §

924(c). In his statement to the pre-sentence report (“PSR”) writer, defendant indicated that his

involvement stemmed from his own drug use. He indicated that he was able to obtain easy

access to drugs through his relationship with Copeland, a childhood friend from the

neighborhood. He reiterated that the gun belonged to his girlfriend but acknowledged that he

knew it was there, that he possessed it, and that he considered it a protection weapon, with his

drug activities increasing the need for protection.

       The PSR reported a modest prior record, consisting mostly of marijuana possession

cases, as well as a misdemeanor carrying a concealed weapon case. He had not previously

served prison time. The PSR further reported that he had two children, ages 14 and eight, both

                                               2



      Case 2:18-cr-00142-LA Filed 09/24/20 Page 2 of 10 Document 249
of whom then lived with their mothers. While he owed significant support arrears, he was

involved in their lives prior to his detention.

       The PSR adopted an advisory sentencing guideline range of 70-87 months on the drug

count (offense level 25, criminal history category III), and the statute required 60 months

consecutive on the firearm count. Given the bad combination of drugs and guns, and

defendant’s apparent involvement in this activity over a significant period of time, I agreed that

prison was needed to provide just punishment. I also concluded that a prison term was needed

to deter defendant, as his previous jail and probationary sentences for offenses involving drugs

and guns had not stopped him.

       For several reasons, however, I found a term well below the guideline range sufficient.

First, the record contained no evidence that defendant used, attempted to use, or threatened

to use the gun. I also considered the role of his own substance abuse in his conduct. His

detention in this matter forced him to get clean, and he expressed a desire to participate in

substance abuse treatment.

       Second, his prior record consisted mostly of marijuana possession cases. He had no

history of violence, and he had never served prison time before. See United States v. Qualls,

373 F. Supp. 2d 873, 877 (E.D. Wis. 2005) (“It is appropriate for a court, when considering the

type of sentence necessary to protect the public and deter future misconduct, to note the length

of any previous sentences imposed. Generally, a lesser period of imprisonment is required to

deter a defendant not previously subject to lengthy incarceration than is necessary to deter a

defendant who has already served serious time yet continues to re-offend.”).

       Finally, in considering the need to protect the public, I took into account the lengthy

sentence required by the § 924(c) count alone. See Dean v. United States, 137 S. Ct. 1170,

                                                  3



      Case 2:18-cr-00142-LA Filed 09/24/20 Page 3 of 10 Document 249
1177 (2017) (holding that a sentencing court may consider the mandatory minimum under

§924(c) when calculating an appropriate sentence for the predicate offense).

      Under all the circumstances, I found a total sentence of 72 months sufficient but not

greater than necessary to satisfy the purposes of sentencing. I declined to impose a sentence

at the minimum, as requested by the defense, finding that insufficient to acknowledge the

scope of his drug dealing.    I found that a total 6-year term would provide a sufficient

punishment to acknowledge the drug dealing, in addition to the gun possession, while also

factoring in the mitigating circumstances discussed above. I imposed a three year term of

supervised release to follow, with a drug testing and treatment condition.

                                      II. DISCUSSION

A.    Compassionate Release Standards

      Pursuant to the First Step Act of 2018, the district may grant what is commonly known

as “compassionate release.” The statute provides, in pertinent part:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
      of the defendant after the defendant has fully exhausted all administrative rights
      to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
      behalf or the lapse of 30 days from the receipt of such a request by the warden
      of the defendant’s facility, whichever is earlier, may reduce the term of
      imprisonment (and may impose a term of probation or supervised release with
      or without conditions that does not exceed the unserved portion of the original
      term of imprisonment), after considering the factors set forth in section 3553(a)
      to the extent that they are applicable, if it finds that—

      (i) extraordinary and compelling reasons warrant such a reduction . . .

      and that such a reduction is consistent with applicable policy statements issued
      by the Sentencing Commission;




                                              4



      Case 2:18-cr-00142-LA Filed 09/24/20 Page 4 of 10 Document 249
18 U.S.C. § 3582(c)(1)(A)(i).1

      The statute does not define the term “extraordinary and compelling reasons.” Rather,

Congress delegated that task to the Sentencing Commission. See 28 U.S.C. § 994(t). The

Commission’s policy statement provides:

      Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
      3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
      term of supervised release with or without conditions that does not exceed the
      unserved portion of the original term of imprisonment) if, after considering the
      factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
      court determines that—

      (1)    (A) extraordinary and compelling reasons warrant the reduction . . .

      (2) the defendant is not a danger to the safety of any other person or to the
      community, as provided in 18 U.S.C. § 3142(g); and

      (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13. The commentary to the policy statement indicates that extraordinary and

compelling reasons exist under these circumstances:

      (A) Medical Condition of the Defendant.—

             (i) The defendant is suffering from a terminal illness (i.e., a serious and
             advanced illness with an end of life trajectory). A specific prognosis of life
             expectancy (i.e., a probability of death within a specific time period) is not
             required. Examples include metastatic solid-tumor cancer, amyotrophic
             lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

             (ii) The defendant is—

                    (I) suffering from a serious physical or medical condition,

                    (II) suffering from a serious functional or cognitive impairment, or


       1
       The statutory language indicating the defendant must first request compassionate
release from the warden before applying to the court is often referred to as the statute’s
“exhaustion” requirement. See United States v. Scott, No. 17-CR-156, 2020 U.S. Dist. LEXIS
85554, at *9-16 (E.D. Wis. May 15, 2020) (discussing this provision).

                                               5



      Case 2:18-cr-00142-LA Filed 09/24/20 Page 5 of 10 Document 249
                     (III) experiencing deteriorating physical or mental health because
                     of the aging process,

                     that substantially diminishes the ability of the defendant to provide
                     self-care within the environment of a correctional facility and from
                     which he or she is not expected to recover.

       (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
       experiencing a serious deterioration in physical or mental health because of the
       aging process; and (iii) has served at least 10 years or 75 percent of his or her
       term of imprisonment, whichever is less.

       (C) Family Circumstances.—

              (i) The death or incapacitation of the caregiver of the defendant’s minor
              child or minor children.

              (ii) The incapacitation of the defendant’s spouse or registered partner
              when the defendant would be the only available caregiver for the spouse
              or registered partner.

       (D) Other Reasons.—As determined by the Director of the Bureau of Prisons,
       there exists in the defendant’s case an extraordinary and compelling reason other
       than, or in combination with, the reasons described in subdivisions (A) through
       (C).

U.S.S.G. § 1B1.13 cmt. n.1; see Scott, 2020 U.S. Dist. LEXIS 85554, at *17-18 (indicating that,

because the Commission has not updated the policy statement since the passage of the First

Step Act, district courts may exercise their discretion in deciding whether other reasons might

warrant a sentence reduction under § 3582(c)(1)(A); United States v. Ramirez, No. 17-10328,

2020 U.S. Dist. LEXIS 83363, at *6 (D. Mass. May 12, 2020) (“The policy contained in section

1B1.13 serves as helpful guidance on the factors that support compassionate release, although

it is not ultimately conclusive.”) (internal quote marks omitted).

       Finally, if the court decides that extraordinary and compelling reasons have been shown,

it must also consider the applicable § 3553(a) factors to determine whether the sentence

should be modified. Those factors include: (1) the nature and circumstances of the offense,

                                                6



      Case 2:18-cr-00142-LA Filed 09/24/20 Page 6 of 10 Document 249
and the history and characteristics of the defendant; (2) the need for the sentence imposed to

provide just punishment, deterrence, protection of the public, and correctional treatment; (3)

the kinds of sentences available; (4) the sentencing guideline range; (5) any pertinent policy

statement issued by the Sentencing Commission; (6) the need to avoid unwarranted sentence

disparities; and (7) the need to provide restitution to the victims of the offense. 18 U.S.C. §

3553(a). In some cases, a court may find that the relevant § 3553(a) factors outweigh the

extraordinary and compelling reasons warranting compassionate release and/or that release

would undermine the goals of the original sentence. United States v. Black, No. 1:11-cr-00083,

2020 U.S. Dist. LEXIS 142523, at *11 (S.D. Ind. Aug. 10, 2020); United States v. Bartlett, No.

06-CR-273, 2020 U.S. Dist. LEXIS 101393, at *13-14 (E.D. Wis. June 9, 2020); see also

U.S.S.G. § 1B1.13(2) (stating that release should be denied if the defendant would pose “a

danger to the safety of any other person or to the community”).

B.     Analysis

       1.     Exhaustion

       The parties agree that because defendant has not yet been received at a BOP facility

he cannot ask the warden for release. (R. 222 at 4-6, R. 231 at 3 n.2.) Therefore, the statute’s

“exhaustion” requirement is no barrier to relief in court. See United States v. Johnson, No.

17-cr-162, 2020 U.S. Dist. LEXIS 93065, at *4 (E.D. Wis. May 28, 2020); see also Scott, 2020

U.S. Dist. LEXIS 85554, at *9-16 (indicating that this requirement is not jurisdictional and may

in some cases be waived or excused).

       2.     Extraordinary and Compelling Reasons

       On March 29, 2020, Josephine Taylor, the mother of defendant’s eight-year-old



                                               7



      Case 2:18-cr-00142-LA Filed 09/24/20 Page 7 of 10 Document 249
daughter, was murdered. Defendant indicates that prior to his arrest in this case, he was an

involved and engaged parent to his daughter. While he separated from Ms. Taylor shortly after

the girl was born, he remained an involved co-parent, picking her up after school every day and

spending most afternoons and weekends with her.

       Defendant indicates that his daughter is now in the care of Ms. Taylor’s mother,

Antoinette Taylor, but she cannot care for the girl on her own; she needs defendant’s financial

and logistical help. I agree that the death of Ms. Taylor constitutes an extraordinary and

compelling reason under application note 1(C)(i). I see no requirement in the guideline or the

statute that defendant also demonstrate that he is the only available care-giver for his daughter.

Nor would such a requirement make sense; at the very least, the State would provide foster

care for the child should no family member be able to take her in. I also find that defendant has

demonstrated a compelling need for his assistance. Antoinette Taylor, even with help from

other family members, is not in a position to provide long-term care, while maintaining her own

employment, particularly given the challenges faced by parents and guardians during the

COVID-19 pandemic.2 (See R. 222 at 7-8.)

       Indeed, the government does not argue otherwise in its response. It instead opposes

modification based on danger to the public.

       3.     Danger/§ 3553(a) Factors

       The government argues that defendant poses a danger to the public, relying primarily

on the circumstances of the instant offenses, which involved large quantities of cocaine and



       2
        I will not in this decision attempt to describe the emotional impact of these events on
defendant’s daughter; they are eloquently expressed in a letter from Antoinette Taylor. (R.
222-2.)

                                                8



      Case 2:18-cr-00142-LA Filed 09/24/20 Page 8 of 10 Document 249
heroin, as well as firearms. (R. 231 at 5-6.) No one can seriously dispute that this was

dangerous and harmful conduct. On the other hand, the record contains no indication of

firearm use or other violent conduct, not in the present case or in defendant’s prior matters.

His record is, as indicated, limited to simple marijuana possession and CCW convictions, and

he successfully completed a previous term of probation. (PSR ¶ 50.) Defendant also appears

to have a solid release plan, including a stable home to return to and options for employment

using the CDL he obtained.

       As discussed at the original sentencing hearing, a prison term is necessary to provide

just punishment for this conduct. However, defendant has already served a significant portion

of his sentence; factoring in good time, he has less than 3 years remaining. While defendant

filed his motion shortly after the original sentencing hearing, this is not a case in which a

prisoner is seeking release after serving a mere fraction of his sentence. And, because

defendant has already served a far longer term than in any of his previous cases,3 reducing the

prison sentence to time-served will still provide specific deterrence.

       The government argues that a reduction would ignore the need for general deterrence.

To be sure, releasing defendant now would result in a term less than Congress mandated in

18 U.S.C. § 924(c). But Congress also granted courts the authority to act in unusual and

extraordinary circumstances, such as this one. And to the extent would-be drug traffickers pay

attention to such matters, it is highly doubtful that the potential death of a child’s care-giver and

how 18 U.S.C. § 3582(c)(1)(A) might apply in that situation factors into the decision whether

to break the law.



       3
           His longest previous sentence was 5 months. (PSR ¶ 48.)

                                                 9



      Case 2:18-cr-00142-LA Filed 09/24/20 Page 9 of 10 Document 249
       For the foregoing reasons, I will reduce the prison term to time-served. In order to

ensure that the public is protected and that the sentence provides for sufficient punishment, I

will increase the supervised release term from three years to five on each count. I will also add

a condition of supervised release requiring that defendant comply with the conditions of location

monitoring for a period of 365 days. During this time, defendant shall remain at his residence

except for employment and other activities approved in advance by the supervising probation

officer.

                                      III. CONCLUSION

       THEREFORE, IT IS ORDERED that defendant’s motion (R. 222) is granted, as stated

above. An amended judgment will issue forthwith.

       Dated at Milwaukee, Wisconsin, this 24th day of September, 2020.

                                          /s Lynn Adelman
                                          LYNN ADELMAN
                                          District Judge




                                               10



      Case 2:18-cr-00142-LA Filed 09/24/20 Page 10 of 10 Document 249
